

117 S432 IS: Fostering and Realizing Electrification by Encouraging Zero Emission Refrigeration Trucks Act of 2021
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 432IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo direct the Administrator of the Environmental Protection Agency to carry out a pilot program to award grants for the electrification of certain refrigerated vehicles, and for other purposes. 1.Short titleThis Act may be cited as the Fostering and Realizing Electrification by Encouraging Zero Emission Refrigeration Trucks Act of 2021 or the FREEZER Trucks Act of 2021.2.Pilot program for the electrification of certain refrigerated vehicles(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Diesel-powered transport refrigeration unitThe term diesel-powered transport refrigeration unit means a transport refrigeration unit that is powered by an independent diesel internal combustion engine.(3)Electric transport refrigeration unitThe term electric transport refrigeration unit means a transport refrigeration unit in which the refrigeration or climate-control system is driven by an electric motor when connected to shore power infrastructure or other equipment that enables transport refrigeration units to connect to electric power, including all-electric transport refrigeration units, hybrid electric transport refrigeration units, and standby electric transport refrigeration units.(4)Eligible entityThe term eligible entity means—(A)a regional, State, local, or Tribal agency, or a port authority, with jurisdiction over transportation or air quality;(B)a nonprofit organization or institution that—(i)represents, or provides pollution reduction or educational services to, individuals or organizations that own or operate heavy-duty vehicles or fleets of heavy-duty vehicles; or(ii)has, as the principal purpose of the organization or institution, the promotion of air quality;(C)an individual or entity that is the owner of record of a heavy-duty vehicle or a fleet of heavy-duty vehicles that operates for the transportation and delivery of perishable goods or other goods requiring climate-controlled conditions;(D)an individual or entity that is the owner of record of a facility that operates as a warehouse or storage facility for perishable goods or other goods requiring climate-controlled conditions; and(E)a hospital or public health institution that utilizes refrigeration for storage of perishable goods or other goods requiring climate-controlled conditions.(5)Heavy-duty vehicleThe term heavy-duty vehicle means—(A)a commercial truck or van—(i)used for the primary purpose of transporting perishable goods or other goods requiring climate-controlled conditions; and(ii)with a gross vehicle weight rating greater than 6,000 pounds; and(B)an insulated cargo trailer used in transporting perishable goods or other goods requiring climate-controlled conditions when mounted on a semitrailer.(6)Pilot programThe term pilot program means the pilot program established under subsection (b).(7)Shore power infrastructureThe term shore power infrastructure means electrical infrastructure that provides power to the electric transport refrigeration unit of a heavy-duty vehicle when the heavy-duty vehicle is stationary on a property where the heavy-duty vehicle is parked or loaded, including a food distribution center or other location where heavy-duty vehicles congregate.(8)Transport refrigeration unitThe term transport refrigeration unit means a climate-control system installed on a heavy-duty vehicle for the purpose of maintaining the quality of perishable goods or other goods requiring climate-controlled conditions.(b)Establishment of pilot programThe Administrator shall establish a pilot program to award funds, in the form of grants, rebates, and low-cost revolving loans, as determined appropriate by the Administrator, on a competitive basis, to eligible entities to carry out projects described in subsection (c).(c)ProjectsAn eligible entity receiving an award of funds under the pilot program may use those funds only for 1 or more of the following projects:(1)Transport refrigeration unit replacementA project to retrofit a heavy-duty vehicle by—(A)replacing or retrofitting an existing diesel-powered transport refrigeration unit in the heavy-duty vehicle with an electric transport refrigeration unit; and(B)retiring the replaced diesel-powered transport refrigeration unit for scrappage.(2)Shore power infrastructureA project to purchase and install shore power infrastructure or other equipment that enables transport refrigeration units to connect to electric power and operate without using diesel fuel.(d)Maximum amountsThe amount of an award of funds under the pilot program to an eligible entity shall not exceed—(1)with respect to the costs of a project described in subsection (c)(1), 75 percent of those costs; and(2)with respect to the costs of a project described in subsection (c)(2), 55 percent of those costs.(e)ApplicationsTo be eligible to receive an award of funds under the pilot program, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including—(1)a description of the air quality in the area served by the eligible entity, including a description of how the air quality is affected by diesel emissions from heavy-duty vehicles;(2)a description of the project proposed to be carried out by the eligible entity, including—(A)any technology to be used or funded by the eligible entity; and(B)a description of the heavy-duty vehicle or vehicles of the eligible entity that will be retrofitted, if any, including—(i)the number of those heavy-duty vehicles;(ii)the uses of those heavy-duty vehicles;(iii)the locations where those heavy-duty vehicles dock for the purpose of loading or unloading; and(iv)the routes driven by those heavy-duty vehicles, including the times at which those heavy-duty vehicles are driven;(3)an estimate of the cost of the project proposed to be carried out by the eligible entity;(4)a description of the age and expected lifetime control of the equipment used or funded by the eligible entity; and(5)a description of the provisions for the monitoring and verification of the project proposed to be carried out by the eligible entity, including to verify the scrappage of any replaced diesel-powered transport refrigeration units.(f)PriorityIn awarding funds under the pilot program, the Administrator shall give priority to proposed projects that, as determined by the Administrator—(1)maximize public health benefits;(2)are the most cost-effective; and(3)will serve the communities that are most polluted by diesel motor emissions, including communities that the Administrator identifies as being in either nonattainment or maintenance of the national ambient air quality standards for a criteria pollutant under section 109 of the Clean Air Act (42 U.S.C. 7409), particularly for—(A)ozone; and(B)particulate matter.(g)Data releaseNot later than 120 days after the date on which an award of funds is made under the pilot program, the Administrator shall publish on the website of the Environmental Protection Agency, in a downloadable electronic database, information with respect to that award of funds, including—(1)the name and location of the recipient;(2)the total amount of funds awarded;(3)the intended use or uses of the awarded funds;(4)the date on which the award of funds was approved;(5)if applicable, an estimate of any air pollution or greenhouse gas emissions avoided as a result of the project funded by the award; and (6)any other data the Administrator determines to be necessary for an evaluation of the use and effect of awarded funds provided under the pilot program.(h)Reports to Congress(1)Annual report to CongressNot later than 1 year after the date of the establishment of the pilot program, and annually thereafter until the amounts made available to carry out this section are fully expended, the Administrator shall submit to Congress and make available to the public a report that describes, with respect to the applicable year—(A)the number of applications for awards of funds received under the pilot program;(B)all awards of funds made under the pilot program, including a summary of the data described in subsection (g);(C)the estimated reduction of annual emissions of air pollutants regulated under section 109 of the Clean Air Act (42 U.S.C. 7409) and greenhouse gas emissions that is associated with the awards of funds made under the pilot program;(D)the number of awards of funds made under the pilot program for projects that serve communities described in subsection (f)(3); and(E)any other data the Administrator determines to be necessary to describe the implementation, outcomes, or effectiveness of the pilot program.(2)Final report(A)In generalThe Administrator shall submit to Congress and make available to the public a report containing the information described in subparagraph (B) on the date that is the earlier of—(i)the date that is 1 year after the date on which the amounts made available to carry out this section are fully expended; and(ii)the date that is 5 years after the date on which the pilot program is established.(B)Information describedThe information referred to in subparagraph (A) is—(i)all of the information collected for the annual reports under paragraph (1);(ii)any benefits to the environment or human health that could result from the widespread application of electric transport refrigeration units for short-haul transportation and delivery of perishable goods or other goods requiring climate-controlled conditions, including in low-income communities and communities of color;(iii)any challenges or benefits that recipients of awards of funds under the pilot program reported with respect to the integration or use of electric transport refrigeration units and associated technologies;(iv)an assessment of the national market potential for electric transport refrigeration units;(v)an assessment of the challenges and opportunities for widespread deployment of electric transport refrigeration units, including in urban areas; and(vi)recommendations for how future Federal, State, and local programs can best support the adoption and widespread deployment of electric transport refrigeration units.(i)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $30,000,000, to remain available until expended.(2)Administrative expensesThe Administrator may use not more than 1 percent of the amounts made available under paragraph (1) for administrative expenses to carry out this section.